

Exhibit 10-4-9


TEGNA INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005


Amendment No. 8


Effective January 1, 2018, TEGNA Inc. hereby amends the TEGNA Inc. Deferred
Compensation Plan Rules for Post-2004 Deferrals, restated as of January 1, 2005
(the “Plan”), as follows:


1.The first sentence in Section 5.2 of the Plan is amended be replacing such
sentence with the following:


Effective January 1, 2017, employees who satisfy all of the following
requirements are eligible to receive benefits under this Article 5: (i) the
employee has a position of Manager Level 7 or above for the Company or a
Participating Affiliate and is treated as a highly compensated employee under
the Qualified Plan for the current Qualified Plan year; (ii) the employee is an
active participant in the Savings Plan for the Plan Year and receives Matching
and/or Employer Contributions under the Savings Plan; (iii) the employee’s
Compensation for the Plan Year exceeds the compensation limit imposed under Code
Section 401(a)(17); provided that Designated Sliding Scale Participants shall
not have to satisfy this compensation test to receive the sliding scale credits
set forth in Section 5.4; and (iv) the employee is not accruing benefits under
Gannett’s Supplemental Retirement Plan for the Plan year.
2.Section 5.2 of the Plan is amended be adding the following new definition to
such Section after the definition of “Compensation”:


“Designated Sliding Scale Participant” shall mean a Participant who satisfies
the eligibility requirements for receiving a sliding scale contribution under
the Section 3.7 of the Qualified Plan.
3.Section 5.4 is amended by adding the following new paragraph after the first
paragraph of such Section:


Effective for Plan years commencing on or after January 1, 2017, and in lieu of
the sliding scale contribution that would have otherwise been credited to the
Participant under the preceding paragraph, Designated Sliding Scale Participants
who do not receive a sliding scale contribution under the Qualified Plan to
facilitate the Qualified




--------------------------------------------------------------------------------




Plan’s satisfaction of IRS nondiscrimination tests shall be credited with a
sliding scale contribution under this Plan equal to what they would have
received under applicable sliding scale contribution that would have applied to
them under the Qualified Plan ignoring Code Section 401(a)(17) limits on
compensation and taking into account salary or bonus amounts that an employee
elects to defer into this Plan.


IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment No. 8 to the TEGNA Inc.
Deferred Compensation Plan Rules for Post-2004 Deferrals to be executed by its
duly authorized officer as of November 7, 2017.
TEGNA INC.




By:                             
Name: Todd A. Mayman
Title: Executive Vice President




